Title: John Thaxter to Abigail Adams, 15 December 1779
From: Thaxter, John
To: Adams, Abigail



Madam
Coronna, in Spain 15th. Decr. 1779

The Reason of our being in Spain, you will, perhaps, be no stranger to, when this reaches You. I am not sorry We arrived at Ferrol, as a prosecution of our Voyage might have been attended with hazard. A leaky Ship in a Storm or violent Gale, is not a Situation for very comfortable Sensations. We had Leaks, Storms and Winds in the passage. The former were more formidable than the latter, and induced the Captain to determine to make Ferrol, if possible: where We happily arrived the eighth of this Month. From Ferrol We journeyed to this place to day upon Mules. It is about one and twenty Miles. We made a Quixotik Appearance. It would have been excellent Diversion for our Friends to have seen Us: For We had Don Quixots, Sancha Pancas and Squires in Abundance.
The Country is very mountainous; but every Inch of it cultivated. There was a most agreeable Verdure in every Stage of our Journey, beautifully diversified prospects, Richness of Soil and Luxuriance to be seen every where. The Eye was not satisfied with seeing.
Believe Me, when I assure You, that it gave me the highest pleasure, to see Mr. Adams treated with every Mark of Attention and Respect at Ferrol by all Ranks and the two Children also on his and their own Account; and did they know the good Sense, Merits and Accomplishments of their Mamma, they would experience additional Tokens of both.
This Letter will be sent by a Vessel bound to Newbury Port—whether She will arrive or not is very uncertain. I will not therefore be more particular, but close with praying You to present My Duty, Respects, Love and Compliments where due.


I have the Honor to be with great Respect and Esteem, your most humble Servant,
J.T.

